t c no united_states tax_court state farm mutual automobile insurance_company and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p is an affiliated_group_of_corporations filing a consolidated federal_income_tax return the group comprises both life and nonlife insurance_companies referred to as the life subgroup and the nonlife subgroup respectively p became subject_to the alternative_minimum_tax amt for as a result of events in generating a nonlife subgroup net_operating_loss_carryback from to for purposes of determining its amt liability p calculated the book_income_adjustment on a consolidated basis r maintains that the book_income_adjustment is to be made on a subgroup basis with a separate adjustment for each subgroup held in the context of a life-nonlife consolidated_return the amt book_income_adjustment is to be made using a consolidated approach with a single adjustment for the entire group jerome b libin james v heffernan and mary e monahan for petitioner jan ke lamartine for respondent opinion cohen judge respondent determined a federal_income_tax deficiency in the amount of dollar_figure with respect to the taxable_year of state farm mutual automobile insurance co and subsidiaries herein collectively petitioner by answer respondent asserted an increased deficiency of dollar_figure the principal issue for decision is the computation of petitioner’s alternative_minimum_tax amt liability for which in turn will involve consideration of the amount of petitioner’s alternative_tax net_operating_loss atnol carryback from integral to each of these calculations is the question of how properly in the context of the consolidated_return of an affiliated_group of life and nonlife insurance_companies to take into account the alternative_minimum_tax book_income_adjustment of sec_56 unless otherwise indicated all section references are to the internal_revenue_code in effect for relevant years and all rule references are to the tax_court rules_of_practice and procedure background all of the facts have been stipulated the stipulated facts are incorporated as our findings by this reference petitioner’s organization and operations state farm mutual automobile insurance co state farm is a mutual_insurance_company taxed as a corporation the principal office of which at all relevant times was located in bloomington tllinois state farm is engaged in the business of providing property and casualty insurance state farm is also the common parent of an affiliated_group including domestic life_insurance_companies taxed under sec_801 domestic nonlife insurance_companies and other domestic corporations pursuant to an election under sec_1504 the affiliated_group filed consolidated federal_income_tax returns for and for subsequent years including through petitioner’s accounting for financial_accounting purposes state farm files an annual_statement with state insurance regulators on the form prescribed by the national association of insurance commissioners naic this statement includes only the net book income of the parent company separate naic annual statements are required to be filed for each insurance_company in the affiliated_group in every state in which that company is licensed to do business companies in the affiliated_group that are not regulated as q4e- insurance_companies also produce financial statements which include book income that is not included in the financial statements of other group members for the total net book income attributable to life_insurance_companies of the affiliated_group was dollar_figure and that attributable to nonlife members was dollar_figure for the total net book income attributable to life and to nonlife members was dollar_figure anda loss of dollar_figure respectively petitioner’s and taxable years during the through period the affiliated_group comprised first-tier life_insurance_company subsidiaries taxable under sec_801 which for purposes of sec_1503 c and sec_1_1502-47 income_tax regs constituted the life subgroup and other subsidiary corporations which for purposes of sec_1503 and sec_1_1502-47 income_tax regs constituted the nonlife subgroup when petitioner originally filed its consolidated federal_income_tax return it was not subject_to the amt imposed by sec_55 rather petitioner ultimately became subject_to the amt for as a result of occurrences in namely hurricane hugo that adversely affected the property casualty - - insurance operations of the nonlife subgroup in that year and generated a nonlife subgroup net_operating_loss nol_carryback from to for regular_tax purposes items relevant to petitioner’s tax_liability before any nol deduction would include the following tax item taxable_income of nonlife subgroup 1dollar_figure big_number dollar_figure partial taxable_income of life subgroup big_number big_number amount subtracted under sec_815 an environmental_tax deduction of dollar_figure is taken into account in the figure stated the parties agree that the precise amount of the deduction will depend upon the resolution of this case an environmental_tax deduction of dollar_figure is taken into account in the figure stated an environmental_tax deduction of dollar_figure is taken into account in the figure stated the parties agree that the precise amount of the deduction will depend upon the resolution of this case an environmental_tax deduction of dollar_figure is taken into account in the figure stated under the regular_tax regime all of the nonlife subgroup net_operating_loss of dollar_figure is required by sec_1503 c to be carried back to and cannot be used to offset life subgroup partial taxable_income for amt purposes adjustments and preference items under sec_56 sec_57 and sec_58 excluding the book_income_adjustment and any atnol deduction are as set forth below amt adjustments and preference items nonlife subgroup dollar_figure dollar_figure life subgroup big_number big_number the parties have also stipulated that the atnol deduction for the total amount of which remains in dispute will include dollar_figure attributable to a nonlife subgroup nol_carryover from discussion i general rules a life-nonlife consolidated_returns prior to enactment of the tax reform act of tra publaw_94_455 sec 90_stat_1739 nonlife insurance_companies were prohibited from filing consolidated_returns with life_insurance_companies see s conf rept pincite 1976_3_cb_807 the restrictions sought to ensure that life_insurance_companies traditionally profitable paid income_tax commensurate with their investment_income undiminished by the losses of often unprofitable property and casualty companies 260_f3d_637 6th cir 177_f3d_136 3d cir affg 109_tc_100 economic considerations however led congress to permit consolidation for years beginning after in order to provide substantial relief in the future for casualty companies with losses s rept part pincite 1976_3_cb_49 see also tra sec c 90_stat_1740 at the same time certain limitations were enacted to preserve the concept sought by congress in the past to the effect that some tax will be paid with respect to the life_insurance company’s investment_income s rept supra pincite c b vol pincite in general sec_1501 grants to affiliated groups the privilege of filing consolidated_returns a privilege in which groups containing both life and nonlife members may share if an appropriate election is made under sec_1504 sec_1503 then addresses the computation and payment of tax for purposes of such returns providing in relevant part as follows sec_1503 computation and payment of tax a general_rule --in any case in which a consolidated_return is made or is required to be made the tax shall be determined computed assessed collected and adjusted in accordance with the regulations under sec_1502 authorizing the secretary to establish regulations regarding consolidated_tax_liability prescribed before the last day prescribed by law for the filing of such return c special rule for application of certain losses against income of insurance_companies taxed under sec_801 -- in general --if an election under sec_1504 is in effect for the taxable_year and the consolidated_taxable_income of the members of the group not taxed under sec_801 applicable to life_insurance_companies results in a --- - consolidated_net_operating_loss for such taxable_year then under regulations prescribed by the secretary the amount of such loss which cannot be absorbed in the applicable carryback periods against the taxable_income of such members not taxed under sec_801 shall be taken into account in determining the consolidated_taxable_income of the affiliated_group for such taxable_year to the extent of percent of such loss or percent of the taxable_income of the members taxed under sec_801 whichever is less the unused portion of such loss shall be available as a carryover subject_to the same limitations applicable to the sum of the loss for the carryover year and the loss or losses carried over to such year in applicable carryover years sec_1_1502-47 income_tax regs was promulgated to govern consolidated_returns by life-nonlife groups the regulations generally adopt a subgroup_method for determining consolidated_taxable_income sec_1_1502-47 a income_tax regs this method divides the affiliated_group into a life subgroup and a nonlife subgroup id sec_1_1502-47 and income_tax regs consolidated_taxable_income for the group is then defined as the sum of nonlife_consolidated_taxable_income as set off by allowable life losses consolidated partial life_insurance_company_taxable_income consolidated partial licti as set off by allowable nonlife losses and amounts subtracted under sec_815 from life policyholders’ surplus accounts sec_1_1502-47 income_tax regs nonlife_consolidated_taxable_income in turn aggregates the separate taxable incomes of the nonlife members with specified consolidated adjustments and incorporates reductions for current - year nonlife consolidated nol and for nonlife consolidated net operating and capital_loss carrybacks and carryovers sec_1_1502-47 income_tax regs see also sec_1_1502-11 sec_1 1502-21a 1502-22a income_tax regs consolidated partial licti comprises the separate gross_income and deductions of life members and is reduced by life loss_carrybacks and carryovers from other years secs e sec_1 k and income_tax regs nonlife_consolidated_taxable_income may then be set off by life losses and consolidated partial licti by nonlife losses in accordance with the rules set forth respectively in sec_1_1502-47 and m income_tax regs limitations reflected in sec_1_1502-47 income_tax regs implement the mandate of sec_1503 the life-nonlife regulations additionally provide that other consolidated_return principles apply unless preempted by inconsistent provisions in sec_1_1502-47 income_tax regs sec_1_1502-47 income_tax regs the rules in this section preempt any inconsistent rules in other sections sec_1_1502-1 through sec_1_1502-80 of the consolidated_return_regulations sec_1_1502-47 income_tax regs the fact that this section treats the life and nonlife members as separate groups in computing respectively consolidated partial licti or - lo and nonlife_consolidated_taxable_income or loss does not affect the usual rules in sec_1 unless this section provides otherwise b alternative_minimum_tax sec_55 imposes in addition to any regular_tax owed an amt egual to the excess of the tentative_minimum_tax over the regular_tax for the taxable_year the tentative_minimum_tax for corporate taxpayers is percent of the amount by which alternative_minimum_taxable_income amti exceeds the applicable exemption_amount reduced by the amt foreign_tax_credit sec_55 b amti in turn is defined as the taxpayer’s taxable_income for the year determined with the adjustments provided in sec_56 and sec_58 and increased by the tax preference items described in sec_57 sec_55 as pertinent here one of the adjustments provided in sec_56 is the book_income_adjustment of sec_56 as follows sec_56 adjustments for book income of corporations --- in general --the alternative_minimum_taxable_income of any corporation for any taxable_year beginning in or shall be increased by percent of the amount if any by which-- a the adjusted_net_book_income of the corporation exceeds b the alternative_minimum_taxable_income for the taxable_year determined without regard to this subsection and the alternative_tax_net_operating_loss_deduction adjusted_net_book_income --for purposes of this subsection--- a in general --the term adjusted_net_book_income means the net_income or loss of the taxpayer set forth on the taxpayer’s applicable_financial_statement adjusted as provided in this paragraph c special rules for related corporations ---- consolidated_returns ---if the taxpayer files a consolidated_return for any taxable_year adjusted_net_book_income for such taxable_year shall take into account items on the taxpayer’s applicable_financial_statement which are properly allocable to members of such group included on such return sec_56 was enacted as part of the tax_reform_act_of_1986 publaw_99_514 100_stat_2320 and repealed by the omnibus budget reconciliation act of publaw_101_508 sec a 104_stat_1388 additional rules pertaining to the book_income_adjustment in the context of consolidated_returns are contained in regulations promulgated under sec_56 sec_1 a income_tax regs specifies generally in the case of a taxpayer that is a consolidated_group the book_income_adjustment equal sec_50 percent of the amount if any by which its consolidated adjusted_net_book_income as defined in paragraph b of this section exceeds its consolidated pre-adjustment -- alternative_minimum_taxable_income as defined in paragraph b of this section see paragraph a example of this section the referenced definition of consolidated adjusted_net_book_income provides that the term means consolidated net book income after taking into account certain enumerated adjustments sec_1 b income_tax regs consolidated net book income in turn is the income or loss of a consolidated_group as reported on its applicable_financial_statement sec_1 b income_tax regs the applicable_financial_statement of a consolidated_group is the financial statement of the common parent with the highest priority under ordering rules set forth in the regulatory section sec_1 c income_tax regs adjustments made to such financial statement include the addition of book income attributable to members of the consolidated_group excluded from the applicable_financial_statement sec_1 d income_tax regs consolidated preadjustment amti is explained as the taxable_income of the consolidated_group determined with the modifications prescribed in sec_56 sec_57 and sec_58 except for the book_income_adjustment and the atnol sec_1 b income_tax regs example of sec_1 a income_tax regs hereinafter example illustrates the foregoing principles as follows corporations d and e are a consolidated_group for tax purposes d and e do not have a consolidated financial statement on their separate financial statements d and e have adjusted_net_book_income of dollar_figure and dollar_figure respectively and preadjustment alternative_minimum_taxable_income of dollar_figure and dollar_figure respectively assuming there are no intercompany_transactions de’s consolidated adjusted_net_book_income is dollar_figure and its consolidated pre-adjustment alternative_minimum_taxable_income is dollar_figure de must increase its consolidated pre-adjustment alternative_minimum_taxable_income by dollar_figure dollar_figure - dollar_figure x il overview and positions of the parties this controversy involves the intersection between the life- nonlife consolidated_return rules and the amt book_income_adjustment provisions while each of the foregoing topics is the subject of a detailed and complex statutory and regulatory scheme neither regime directly addresses how the two should be combined by focusing on different aspects of the texts enacted or promulgated and their historical development the parties here arrive at conflicting conclusions to summarize the primary difference in their respective positions petitioner maintains that the book_income_adjustment is to be computed on a consolidated basis with a single adjustment for the entire group respondent advocates a subgroup approach with a separate book_income_adjustment for the life subgroup and for the nonlife subgroup petitioner approaches the problem at hand by focusing principally on the specific language of the statute and regulations addressing the book_income_adjustment therein petitioner finds support for a consolidated calculation of the adjustment petitioner further supplements this emphasis with averments that such single-entity methodology is consistent with the preemption principles espoused in the life-nonlife consolidated_return_regulations as well as with the historical development of the amt regulations respondent in contrast begins broadly with the expressed intent of congress in enacting the amt respondent alleges that congress manifested an intent to have the loss limitations of sec_1503 apply in the amt regime through observance of a parallel system respondent therefore seeks to integrate the subgroup structure of the calculation directed in the life- nonlife consolidated_return_regulations into the amt context in particular respondent contends that in view of the relationship between the book_income_adjustment and the atnol deduction revealed in sec_56 the subgroup_method is necessary to respect the sec_1503 loss limits til analysis a general implications of the book_income_adjustment provisions as a general proposition we agree with petitioner that the language employed in sec_56 and attendant regulations reflects a consolidated approach to the book_income_adjustment the statutory and regulatory provisions regarding the adjustment -- - to be made on consolidated_returns are replete with singular references to the taxpayer a taxpayer the book_income_adjustment its consolidated net book income its pre- adjustment alternative_minimum_taxable_income and so forth be g sec_56 c sec_1 a income_tax regs the items to be compared in calculating the adjustment ie consolidated preadjustment amti and consolidated adjusted_net_book_income likewise are defined in terms that suggest a unified treatment consolidated preadjustment amti is determined by starting with the taxable_income of the consolidated_group for the taxable_year sec_1 b income_tax regs this terminology implies the regular taxable_income of the full consolidated_group similarly consolidated adjusted_net_book_income is derived from the applicable_financial_statement of the common parent sec_1 b and and c income_tax regs again the language points to a single controlling document and a subgroup approach could create an apparent conflict with this inference absent an entity standing in the relation of common parent to a particular subgroup the subgroup methodology is not analogous to that directed in the regulations moreover example offers a numerical illustration in which the book income and preadjustment amti of d and e are compared on - a consolidated basis the result is an adjustment of dollar_figure as petitioner observes if d and e were each treated as a subgroup of companies and a subgroup approach were employed the consequent book_income_adjustment would be dollar_figure dollar_figure - dollar_figure x attributable to d dollar_figure ie no adjustment attributable to eb the foregoing provisions therefore confirm that the book_income_adjustment for an affiliated_group filing a consolidated_return is generally to be computed on a consolidated basis the guestion thus becomes whether an exception to this rule applies in the case of a life-nonlife group b application to life-nonlife groups life-nonlife groups are distinct from other consolidated groups principally on account of being subject_to the loss limits of sec_1503 legislative_history accompanying enactment of the amt expressly indicates that congress intended for the sec_1503 limits to be observed in computing amt liability as follows it is clarified that in light of the parallel nature of the regular and minimum_tax systems any limitations applying for regular_tax purposes to the use by a consolidated_group of nols or current_year loses eg sec_1503 apply for minimum_tax purposes as well h conf rept at ii-283 1986_3_cb_1 we therefore must consider the relationship between the operating loss rules in the two tax systems and the book_income_adjustment as described in sec_56 the book_income_adjustment equal sec_50 percent of the excess of adjusted_net_book_income over amti determined without regard to the book_income_adjustment and the atnol deduction sec_56 in turn defines the atnol deduction as the nol deduction determined for regular_tax purposes under sec_172 1ie nol carryovers plus carrybacks adjusted as provided in sec_56 sec_57 and sec_58 but not to exceed percent of amti the atnol deduction therefore incorporates and will be preceded by calculation of the book_income_adjustment of sec_56 two principles thus emerge from the confluence of the organization and the underlying legislative_history of sec_56 first the book_income_adjustment must be taken into account in computing the atnol arising in a given year and available for carrying to other years or the amount of amti available ina given year for absorbing amounts carried from other years second the loss limits of sec_1503 must be respected in calculating such atnol or amti neither party disputes these premises they differ however as to whether actualization of these concepts demands resort to a subgroup approach for computing the book_income_adjustment -- - respondent contends that the above query must be answered in the affirmative in so arguing respondent relies on the characterization of atnols by legislative_history and caselaw as originating in a regime parallel to the regular_tax system besides the passage previously quoted the conference_report describing the amt legislation directs minimum_tax nols are carried over under a system separate from but parallel to that applying for regular_tax purposes h conf rept supra at ii-282 c b vol pincite likewise this court in 118_tc_1 while rejecting the idea that the entire amt construct paralleled the regular_tax system reiterated that in the case of amt nols the rules for those nols did and still run parallel the parties in allen v commissioner supra pincite n used parallel in the amt setting to mean that the regimes run independently of each other without ever meeting such that a taxpayer must first apply the provisions of the code to compute regular_tax and then ‘start from scratch’ to apply those provisions to compute amt respondent similarly contends that to actualize a parallel atnol regime here implies ascertaining how nols of life-nonlife groups are computed for regular_tax purposes and applying that methodology within the context of the amt provisions more specifically respondent maintains that because the regulatory mechanism for implementing the loss limits of sec_1503 is to direct that items of income and deduction relevant to operating loss be determined on a subgroup basis it follows that this framework should be maintained not only up to as in petitioner’s computations but through as in respondent’s computations calculation of the book_income_adjustment in order to arrive at separate atnol figures that parallel the separate loss amounts derived under the regular_tax system the principal difficulty with this approach however is that it proposes to override the explicit language of the book_income_adjustment regulations in absence of any textual expression of preemption while legislative_history indicates that the loss limits of sec_1503 are to apply for amt purposes no methodology for doing so was directly specified or mandated use by congress of parallel in this context is not a compelling substitute for express rules as previously indicated the life-nonlife consolidated_return_regulations contain several provisions addressing the interaction between those rules in sec_1_1502-47 income_tax regs and other consolidated_return_regulations promulgated under sec_1502 sec_1_1502-47 q xr income_tax regs the life-nonlife sections are expressly declared to preempt inconsistent rules in sec_1_1502-1 through income_tax regs sec_1_1502-47 income_tax regs in - - other instances separate computation of consolidated partial licti or loss from operations and nonlife_consolidated_taxable_income or loss does not affect the usual rules in sec_1 unless this section provides otherwise sec_1_1502-47 income_tax regs hence the preemption rules are by their terms limited to other regulations promulgated under sec_1502 and have no direct applicability here in this connection it 1s noteworthy that the amt regulations were promulgated after those for life- nonlife groups yet no provisions were put in place to specify unique treatment for these insurance entities although the commissioner had been made aware of the issue by a comment received after issuance of temporary amt regulations see field serv adv mem tr-45-1815-95 date discussing events leading up to the issuance of the final amt regulations nor were the explicit preemption directives in sec_1_1502-47 income_tax regs augmented to bear upon regulations other than those promulgated under sec_1502 given this scenario we find merit in petitioner’s analogy of the present situation generally to cases such as united dominion indus inc v 532_us_822 and 87_tc_624 in united dominion indus inc v united_states supra pincite the supreme court held that a single-entity rather than - a separate-member approach should be used in computing product_liability_loss for purposes of sec_172 in that context the supreme court stated thus it 1s true as the government has argued that t he internal_revenue_code vests ample authority in the treasury to adopt consolidated_return_regulations to effect a binding resolution of the question presented in this case to the extent that the government has exercised that authority its actions point to the single-entity approach as the better answer to the extent the government disagrees it may amend its regulations to provide for a different one id pincite honeywell inc v commissioner supra pincite involved the commissioner’s contention that certain depreciation regulations were not intended to cover the taxpayer’s sales of leased computers to the respective lessees we rejected as unpersuasive the commissioner’s reliance on caselaw as establishing a ‘concept’ to override the express language of his regulations id pincite petitioner draws the parallel that respondent should not be permitted to invoke the concept of the life-nonlife subgroup to defeat the language of the sec_56 regulations we agree that notwithstanding various factual and substantive distinctions these broad principles from united dominion indus inc v united_states supra and honeywell inc v commissioner supra ring true here while it may be said that the loss limits of sec_1503 c must be respected in calculating the amt of a life-nonlife group it does not follow that the explicit book_income_adjustment rules -- - must be rejected as petitioner emphasizes appropriate allocation of the adjustment where necessary can accommodate these limitations in arriving at atnol or amti within the context of the otherwise mandated consolidated approach although it is unnecessary here to reach the mechanics of an appropriate allocation we note that the idea of allocation of consolidated adjustments is not foreign to the consolidated_return regime as regards the book_income_adjustment in particular commentators have observed that allocation of the consolidated adjustment could be required in situations involving groups other than life-nonlife entities such as where a member joins or departs from a consolidated_group and have suggested possible allocation_methods see sair axelrod issues and uncertainties in consolidated amt pli tax advancing two potential allocation strategies allocation based on each corporation’s relative book income as compared to the total net book income and pro_rata allocation based on book_income_adjustment amounts with respect to consolidated adjustments besides that for book income certain regulations provide for allocation or attribution to particular group members for instance petitioner cites sec_1 b and h b income_tax regs promulgated after the years relevant here as prescribing rules for determining respectively the portion of a consolidated nol - - attributable to particular group members and the contribution of a member to a consolidated minimum_tax_credit limitation c conclusion to summarize there exists both insufficient statutory or regulatory support for divergence from the consolidated approach reflected in the book_income_adjustment provisions and a reasonable means through allocation to accommodate the sec_1503 limits without resort to a subgroup approach in reaching this conclusion we have considered all points raised by the parties and to the extent not addressed herein they are cumulative irrelevant or not appropriate for further discussion because not presented by the facts before us accordingly we hold that in the context of a life-nonlife consolidated_return the amt book_income_adjustment is to be made using a consolidated approach with a single adjustment for the entire group to reflect the foregoing decision will be entered under rule
